MEMORANDUM
NANGLE, District Judge.
This matter is before the Court upon defendant’s motion to dismiss. In response, plaintiff has filed what is entitled a “Motion to Substantiate Lawsuit With in the Federal Jurisdiction of Racial Discrimination Act. Under the Fourteenth Amendment”. The Court treats the same as a memorandum in opposition to defendant’s motion.
Plaintiff filed this suit pro se seeking damages of $4,000,000.00. Plaintiff alleges that he owns a building on Sarah Street in the City of St. Louis, that such building was condemned by the Board of Building Appeals, and that plaintiff filed a writ of certiorari in the Circuit Court of the City of St. Louis, Missouri. While such was pending, defendant proceeded to wreck the building. Plaintiff further alleges that he is a black businessman and thus, plaintiff asserts that defendant’s actions were in violation of the Fourteenth Amendment.
It is the Court’s conclusion that defendant’s motion should be granted. Defendant acted in accordance with a permit issued by the Department of Public Safety, Division of Building and Inspection. While plaintiff perhaps had an appeal pending, the required bond, copies of which were submitted to this Court by plaintiff, is marked void and does not show that it was approved by the court. Plaintiff simply alleges that he is black and that he has been injured. Such allegations are insufficient to state a claim of racial discrimination.
Accordingly, defendant’s motion will be granted and this cause dismissed without prejudice.